Exhibit 10.1 CONNECTURE, INC. 2017 Executive Retention Compensation Plan As Approved by the Board on July 17, 2017 Overview The purpose of this 2017 Executive Retention Compensation Plan (this “Plan”) is to induce the participating senior executive employees of Connecture, Inc. (the “Company”) to remain with the Company and to enhance the value of the Company’s capital stock by providing executive participants with certain equity and cash awards, as well as modification to some of the executive participants’ existing employment separation benefits in specified instances. Eligible Employees This Plan is available to the Company’s Chief Executive Officer, Chief Financial Officer and certain other executives of the Company designated by the Board of Directors of the Company (the “Board”) (each, a “Participating Employee”).With respect to each Participating Employee, the Board shall determine whether each such Participating Employee shall receive a Bonus Arrangement and/or Equity Awards, and the respective amounts thereof. The Plan shall be administered by the Board in its full discretion, with its decisions final and binding on all persons, which shall be given the maximum deference afforded by law.
